DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 May 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, 8-9, 12, 19, 21-23, and 26-27 have been considered but are moot because the new ground of rejection does not rely on the same section of any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8-9, 12, 19, 21-23, and 26-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murray et al. US 2020/0404617 A1 (hereinafter referred to as “Murray”) on the basis of US Provisional Application No. 62/501,547.
As to claims 1, 19, and 21, Murray teaches a method, comprising:
	performing a timing and frequency tracking based on a first timing/frequency tracking reference signal (RS) at a user equipment (UE) in a beam formed wireless communication system, wherein the first timing/frequency tracking RS is one of a sequence of timing/frequency tracking RSs transmitted on beams of a beam sweeping, and is associated with a beam index (¶386; figure 48B: NR-SS burst set for timing/frequency tracking transmitted on all 64 beams for a beam sweeping including first timing/frequency tracking RS (SSB0) transmitted on first beam of beam sweeping, associated with beam index 0);
determining a timing of a paging occasion (PO) window according to an identifier (ID) of the UE (¶¶194, 409, 464, 500: UE ID used to indicate timing of POs within PF), the PO window including a sequence of POs each transmitted on a beam (¶386; figures 48A and 48C: PO window 4902 including PO burst comprising a sequence of POs each transmitted on a beam of the 64 beams), a same paging downlink control information (DCI) being transmitted multiple times in each of the sequence of POs (¶386; figure 48C: DCI for PI with P_RNTI transmitted in each PO), the sequence of POs as a whole not overlapping the sequence of timing/frequency tracking RSs as a whole in time domain (¶386; figures 48A-48C: no overlapping between the occupied time resources used for realizing the NR-SS and PO sweeping over all the beams to cover the dedicated area), each of the sequence of POs being associated with a beam index of the respective beam (¶386; figure 48B-48C: each of the 64 POs being associated with one of the 64 beam indexes of the respective beam just as each RS of the NR-SS burst set);
determining a timing of a first PO within the sequence of POs included in the PO window according to the timing of the PO window and the beam index associated with the first timing/frequency tracking RS, the first PO being associated with the same beam index as the first timing/frequency tracking RS (¶386; figures 48A-48C: determine timing of first PO within PO burst included in PO window 4902 according to PO window 4902 comprising 2 consecutive subframes configured to include four mini-slots in each of the 16 slots to accomplish paging 64 beams following the NR-SS burst set on the 64 beams such that the first PO occurs in the first available PO mini-slot and is associated with the same beam index 0 as the first RS of the NR-SS burst set that occurred in the first available SSB (SSB0) of the NR-SS burst set window comprising 4 subframes); and
performing a paging monitoring at the first PO that is quasi-co-located (QCLed) with the first timing/frequency tracking RS (¶¶376-377 and 386; figures 48A and 48C: performing paging monitoring at first PO that is QCLed with the first RS of the NR-SS burst set).
As to claims 4 and 22, Murray teaches the method of claim 1, wherein the first timing/frequency tracking RS is a signal synchronization block (SS block) (¶386; figure 48B).
As to claims 5 and 23, Murray teaches the method of claim 1, wherein the first timing/frequency tracking RS is an SS block, multiple paging bands are configured for paging transmissions (¶¶322-323, 346-347, 409, 411, 415, 418, and 426; figures 39A.1, 63, and 64A), and the method further comprises:
determining one of the multiple paging bands to be a paging band of the first PO according to an ID of the UE (347, 409, 411, 415, 418, and 426; figures 63 and 64A).
As to claims 8 and 26, Murray teaches the method of claim 1, further comprising:
determining a presence or absence of a paging DCI according to a paging indication carried by the first PO (¶¶333 and 355-356).
As to claims 9 and 27, Murray teaches the method of claim 1, further comprising:
determining an RS source for performing the timing and frequency tracking, the RS source being SS blocks (¶386; figures 48A-48B).
As to claim 12, Murray teaches the method of claim 1, further comprising:
selecting the first timing/frequency RS from the sequence of timing/frequency RSs according to measurement results, the first timing/frequency RS having a highest quality (¶248).

Allowable Subject Matter
Claims 6-7, 10-11, 24-25, and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469